               Case 2:16-cr-00009-TLN Document 126 Filed 05/26/20 Page 1 of 2


 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2nd Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for Richard Lopez

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10 UNITED STATES OF AMERICA,                       ) CASE NO. 2:16-cr-0009-TLN
                                                   )
11                                 Plaintiff,      )
                                                   )
12                                                 ) STIPULATION AND ORDER TO
     v.                                            ) SET NEW JUDGEMENT AND SENTENCING
13                                                 ) DATE & NEW DISCLOSURE SCHEDULE
                                                   )
14 RICHARD LOPEZ,                                  ) DATE: May 28, 2020
                                                   ) Time: 9:30 am
15                                 Defendant.      ) COURT: Hon. Troy L. Nunley
                                                   )
16 __________________________________              )

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Jason Hitt, Assistant United States Attorney, attorney for plaintiff and Kyle Knapp, attorney for
20
     defendant, RICHARD LOPEZ, that the previously scheduled status for sentencing date of May 28, 2020,
21
     be vacated and the matter set for sentencing on October 8, 2020 at 9:30 a.m.
22
            This continuance is requested to allow defendant to stabilize medically and finalize some
23
     probation dynamics. I have contacted Mr. Hitt and Ms. Moore and they have no objection to the new
24
     sentencing date.
25
            In light of the above request, the following revised sentencing schedule is requested: Judgement
26
     and Sentencing – October 8, 2020; Reply or Statement of Non Opposition to Motion to Correct PSR due
27

28
               Case 2:16-cr-00009-TLN Document 126 Filed 05/26/20 Page 2 of 2


 1
     October 1, 2020; Motion to Correct PSR due September 24, 2020; Probation Report and Response to
 2
     Informal Objections due September 17, 2020; and Informal Objections due September 10, 2020. The
 3
     draft PSR will be disclosed to counsel no later than August 27, 2020.
 4

 5 Dated: May 22, 2020                                          Respectfully submitted.

 6
                                                                  /s/ Kyle R. Knapp
 7                                                              Kyle R. Knapp
                                                                Attorney for Defendant Richard Lopez
 8

 9

10
     Dated: May 22, 2020                                        Respectfully submitted.
11

12                                                                /s/ Jason Hitt
                                                                Jason Hitt
13                                                              Assistant U.S. Attorney
                                                                Attorney for Plaintiff
14

15
            IT IS SO ORDERED.
16

17 Dated: May 22, 2020
                                                                    Troy L. Nunley
18                                                                  United States District Judge
19

20

21

22

23

24

25

26

27

28


                                                          2                                   16-CR-009-TLN
